NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   JACOB PATRICK WALSH, Appellant.

                             No. 1 CA-CR 13-0901
                                FILED 1-22-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-001171-002
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Consuelo M. Ohanesian
Counsel for Appellant



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Jon W. Thompson and Judge Donn Kessler joined.
                             STATE v. WALSH
                            Decision of the Court

C A T T A N I, Judge:

¶1             Jacob Patrick Walsh appeals his conviction of aggravated
assault (a class 4 felony). Walsh’s counsel filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451
P.2d 878 (1969), certifying that following a diligent search of the record, she
was unable to find any arguable question of law that was not frivolous.
Counsel asks this court to search the record for reversible error. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). After reviewing
the record, we affirm Walsh’s conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2             In 2012, Walsh and several of his family members assaulted
victim J.Y., causing serious bodily injuries. The attack occurred as result of
a prior argument between Walsh’s brother and J.Y. about J.Y.’s driving
behavior through their neighborhood.

¶3           On the night of the assault, Walsh’s brother and J.Y. attended
a party where neighbors had gathered to drink and socialize. At the party,
Walsh’s brother confronted J.Y. about his driving. The confrontation
escalated when Walsh’s brother threw beer at J.Y. and threatened his life,
and the hosts asked Walsh’s brother to leave.

¶4             Twenty minutes later, Walsh, along with his mother, father,
and sister, accompanied his brother back to the party to confront J.Y. Walsh
and his family yelled for J.Y. to come out of the house despite the
homeowner pleading with them to leave. When J.Y. came out of the house,
Walsh’s father ran at him and sprayed him with mace, incapacitating him
while Walsh and other family members began beating J.Y. for several
minutes. Walsh kicked and stomped J.Y. in the head several times and
maced him after he became unconscious. Walsh and his family left J.Y.
lying in the street and fled.

¶5            J.Y. was hospitalized as a result of his injuries. He sustained
fractures to the bones around his eyes and nose, as well as lacerations on
his face and body, and several fractured or lost teeth. He required plastic
surgery as well as dental surgery, and was still not fully healed by the time
of trial.

¶6            Walsh was indicted for aggravated assault in February 2013,
and he was found guilty following a jury trial. Walsh admitted to having
one prior felony conviction for theft. The superior court found as mitigation
that Walsh expressed remorse and had significant community support, and


                                       2
                            STATE v. WALSH
                           Decision of the Court

the court sentenced him to 2.5 years’ imprisonment, to be offset by 35 days
of presentence incarceration credit.

¶7            Walsh timely appealed. We have jurisdiction under Article 6,
Section 9, of the Arizona Constitution and Arizona Revised Statutes
(“A.R.S.”) §§ 12-120.21(A)(1), 13-4031, and -4033.1

                               DISCUSSION

¶8            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300, 451 P.2d
at 881. We find none.

¶9            Walsh was present and represented by counsel at all critical
stages of the proceedings. The record reflects that the superior court
afforded Walsh his rights under the federal and state constitutions, and that
the proceedings were conducted in accordance with Arizona statutes and
the Arizona Rules of Criminal Procedure. The court conducted appropriate
pretrial hearings, and the evidence presented at trial and summarized
above was sufficient to support the jury’s verdict. Walsh’s sentence falls
within the range prescribed by law, with proper credit given for
presentence incarceration.

¶10           When this decision is filed, defense counsel’s obligations
pertaining to Walsh’s representation in this appeal will end after informing
Walsh of the outcome of this appeal and his future options. See State v.
Shattuck, 140 Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Walsh shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




1     Absent material revisions after the relevant date, we cite a statute’s
current version.


                                      3
                   STATE v. WALSH
                  Decision of the Court

                     CONCLUSION

¶11   Walsh’s conviction and sentence are affirmed.




                          :ama




                            4